This is a motion to file original petition for mandamus in this Court, filed by Federal Laboratories, Inc., v. Honorable Towne Young, Presiding Judge of the District Courts of Dallas County, Texas, Hon. Sarah T. Hughes, Judge of the 14th District Court of Dallas County, Texas, and all of the Judges of the Districts Courts of Dallas County, Texas, and against Charlie Coit, plaintiff in cause No. 14342-A, styled Charlie Coit v. Federal Laboratories, Inc., et al., and other parties concerned in said suit. The controversy here, as shown by such accompanying petition, grows out of certain proceedings that have happened, and are alleged to be about to happen, in said above-numbered and entitled cause now pending in the District Court of Dallas County, Texas.
We will not attempt to detail the questions of law here involved. It is sufficient to say we do not think the petition presents matters that we should take jurisdiction of by original mandamus proceeding in this Court.
The motion to file petition for mandamus is overruled. In overruling such motion, however, we do not in any way pre-judge *Page 568 
any questions of law presented therein which may later properly be presented to us on appeal in cause No. 14342-A, above mentioned.
Opinion adopted by the Supreme Court February 12, 1936.